DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “object” in claims 13 and 14 is an overly broad term which renders the claim indefinite. The term “object” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what might be excluded as an “object”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any object is considered to meet the definition of the feature of an “object”.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurel (US 7,270,301 B2).

Regarding claim 1, Maurel discloses a thermally protective structure, comprising: 
a barrier (Fig. 1 element 20) having an inner surface (Fig. 1 element 12) and an outer surface (Fig. 1 element 10), the outer surface divided into a plurality of subdivision areas (as shown in Figs. 2-4); and 
a plurality of formations constructed within each subdivision area (as shown in Figs. 2-4), each formation being a structural feature having a plurality of facets (Figs. 1-4 elements 14) constructed in or on the outer surface such that the outer surface with the plurality of formations has a surface area greater than a surface area of the outer surface without the plurality of formations (as shown in Fig. 1).

Regarding claim 2, Maurel discloses the structure as set forth in claim 1 above and further wherein the plurality of formations within each subdivision area forms a pattern that is repeated throughout every subdivision area (as shown in Figs. 2-4).

Regarding claim 3, Maurel discloses the structure as set forth in claim 1 above and further wherein at least a portion of a formation is raised from the outer surface (as shown in Fig. 1 wherein the apex is raised).

Regarding claim 4, Maurel discloses the structure as set forth in claim 1 above and further wherein at least a portion of a formation is recessed within the outer surface (as shown in Fig. 1 wherein the base is recessed).

Regarding claim 5, Maurel discloses the structure as set forth in claim 1 above and further wherein the plurality of facets for each formation provides for a wedge-shaped formation (as shown in Fig. 1 as a triangular wedge shape).

Regarding claim 6, Maurel discloses the structure as set forth in claim 1 above and further wherein the plurality of facets for each formation provides for a pyramid-shaped formation (as shown in Fig. 2).

Regarding claim 7, Maurel discloses the structure as set forth in claim 1 above and further wherein: each subdivision area has a first formation, a second formation, a third formation, and a fourth formation (as shown in Fig. 2 wherein the subdivision of the surface is interpreted to include four formations in a square shape); and 
each formation is wedge-shaped having an incline plane facet (Fig. 2 element 14) that extends up from the outer surface and leads to an apex (Fig. 2 element 18), a back-end facet that extends from the apex to the outer surface (Fig. 2 wherein an opposite facet of a formation is shown for each formation; 
a first side facet; and a second side facet (as shown in Fig. 2 wherein each formation comprises a first and a second facet).

Regarding claim 9, Maurel discloses the structure as set forth in claim 7 above and further wherein at least one back-end facet extends down at an angle that is non-normal to a geometric flat plane of the outer surface (as shown in Figs. 1 and 2).

Regarding claim 11, Maurel discloses the structure as set forth in claim 7 above and further wherein at least one first side facet and at least one second side facet extends down at an angle that is non-normal to a geometric flat plane of the outer surface (as shown in Figs. 1 and 2).

Regarding claim 12, Maurel discloses the structure as set forth in claim 7 above and further wherein: the incline plane facet of the first wedge-shaped formation at the point where it meets the outer surface is adjacent a second side facet of the second wedge-shaped formation (as shown in Figs. 1 for each 4 formation subdivision); the incline plane facet of the second wedge-shaped formation at the point where it meets the outer surface is adjacent the second side facet of the third wedge-shaped formation (as shown in Figs. 1); the incline plane facet of the third wedge-shaped formation at the point where it meets the outer surface is adjacent the second side facet of the fourth wedge-shaped formation (as shown in Figs. 1); and the incline plane facet of the fourth wedge-shaped formation at the point where it meets the outer surface is adjacent the second side facet of the first wedge-shaped formation (as shown in Figs. 1).

Regarding claim 15, Maurel discloses an enclosure for a media communication device, comprising: 
a case (as discussed in Column 1 lines 7-9 wherein a satellite is interpreted as a case) configured to house a processor that generates heat when in operation (wherein satellites are known in the art to comprise processors which generate heat, as supported by Column 1 lines 22-24), the case having an inner surface (Fig. 1 element 12) and an outer surface (Fig. 1 element 10), the outer surface divided into a plurality of subdivision areas (as shown in Figs. 2-4); and 
a plurality of formations constructed within each subdivision area (as shown in Figs. 2-4), each formation being a structural feature having a plurality of facets (Figs. 1-4 elements 14) constructed in or on the outer surface such that the outer surface with the plurality of formations has a surface area greater than a surface area of the outer surface without the plurality of formations (as shown in Fig. 1).

Regarding claim 16, Maurel discloses the enclosure as set forth in claim 15 above and further wherein the inner surface is configured to face a processor of the media communication device (wherein it is known and common in the art to dispose a processor within an enclosure) and the outer surface has a surface area through which heat transferring from the processor and into the case is dissipated (as discussed in Column 3 lines 28-29).

Regarding claim 17, Maurel discloses the thermally protective structure as set forth in claim 1 above which necessarily includes the method for providing such thermal protect comprising:
positioning a barrier adjacent a heat source (as discussed in Column 1 lines 22-24), the barrier having an inner surface and an outer surface (as shown in Fig. 1), the inner surface facing the heat source (as discussed in in Column 1 lines 22-24), wherein: 
the outer surface is divided into a plurality of subdivision areas (as is shown in Figs. 2-4); and 
a plurality of formations is constructed within each subdivision area (as shown in Figs. 2-4), each formation being a structural feature having a plurality of facets (as discussed in Column 3 lines 55-60) constructed in or on the outer surface such that the outer surface with the plurality of formations has a surface area greater than a surface area of the outer surface without the plurality of formations (as shown in Fig. 1); 
transferring heat from the heat source into the barrier via the inner surface; and dissipating the transferred heat via the outer surface (as discussed in Column 1 lines 21-24 and Column 3 lines 28-29).

Regarding claim 18, Maurel discloses the necessity of the method as set forth in claim 17 above and further comprising repeating a formation pattern within a subdivision area throughout every subdivision area (as shown in Figs. 2-4 wherein each set of features taken as a subdivision is repeated as a pattern in each adjacent subdivision).

Regarding claim 19, Maurel discloses the necessity of the method as set forth in claim 17 above and further wherein at least a portion of a formation is raised from the outer surface (as shown in Fig. 1 wherein the apex is raised).

Regarding claim 20, Maurel discloses the necessity of the method as set forth in claim 17 above and further wherein at least a portion of a formation is recessed within the outer surface (as shown in Fig. 1 wherein the base is recessed).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurel (US 7,270,301 B2).

Regarding claim 13, Maurel discloses the structure as set forth in claim 1 above and further the plurality of formations provide a touch area (wherein the outer surface of the formation is considered to be a touch area the extent of the area touched is dependent upon the properties of the object contacted).
Maurel does not expressly disclose a touch area defined by an interface between an object and at least one formation the object makes physical contact with; and the touch area is less than the surface area of the outer surface without the plurality of formations, however one of ordinary skill in the art before the effective filing date would recognize that such a touch area would be dependent upon the object making physical contact with the formations, such as a rigid body like a rock, and as such a rock in contact with the formations would have a touch area which is less than the surface area without the formations as the apex would contact the object and exclude the area of the facets lower than the apex.

Regarding claim 14, Maurel discloses the structure as set forth in claim 1 above and further wherein: each subdivision area has a first formation, a second formation, a third formation, and a fourth formation (as shown in Fig. 2 wherein the subdivision of the surface is interpreted to include four formations in a square shape); and 
each formation is wedge-shaped having an incline plane facet (Fig. 2 element 14) that extends up from the outer surface and leads to an apex (Fig. 2 element 18), a back-end facet that extends from the apex to the outer surface (Fig. 2 wherein an opposite facet of a formation is shown for each formation; 
a first side facet; and a second side facet (as shown in Fig. 2 wherein each formation comprises a first and a second facet);
the plurality of formations provide a touch area (wherein the outer surface of the formation is considered to be a touch area the extent of the area touched is dependent upon the properties of the object contacted).
Maurel does not expressly disclose a touch area defined by an interface between an object and at least one formation the object makes physical contact with; and the interface between the object and at least one formation the object makes physical contact with consists essentially of the apexes of the plurality of formation, however one of ordinary skill in the art before the effective filing date would recognize that such a touch area would be dependent upon the object making physical contact with the formations, such as a rigid body like a rock, and as such a rock in contact with the formations would have a touch area which is less than the surface area without the formations as the apex would contact the object and exclude the area of the facets lower than the apex.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurel as applied to claim 7 above, and further in view of Whatley (US 6,844,054 B2).

Regarding claim 8, Maurel discloses the structure as set forth in claim 7 above.
Maurel does not expressly disclose wherein at least one back- end facet extends down at an angle that is normal to a geometric flat plane of the outer surface.
Whatley teaches wherein at least one back-end facet of a thermally protective structure extends down at an angle that is normal to a geometric flat plane of the outer surface (as shown in Fig. 11 as element 182).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a back-end facet extend at an angle normal to the geometric flat plane of the outer surface as taught by Whatley in the structure of Maurel, and would have been motivated to make such a modification in order to reduce the dimension of the structure in a longitudinal direction of the structure (as suggested by Whatley in Column 9 lines 55-60, and as suggested as contemplated by Maurel Column 2 lines 15-20 and Column 4 lines12-17).

Regarding claim 10, Maurel discloses the structure as set forth in claim 7 above.
Maurel does not expressly disclose wherein at least one first side facet and at least one of the second side facet extends down at an angle that is normal to a geometric flat plane of the outer surface.
Whatley teaches wherein at least one first side facet of a thermally protective structure and at least one of the second side facet extends down at an angle that is normal to a geometric flat plane of the outer surface (Fig. 11 as element 182 and as described in Column 9 lines 44-50 as a linear structure having sides as shown in Fig. 5 as the end of element 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least one first side facet and at least one of the second side facet extends down at an angle that is normal to a geometric flat plane of the outer surface as taught by Whatley in the structure of Maurel, and would have been motivated to make such a modification in order to reduce the dimension of the structure in a longitudinal direction of the structure (as suggested by Whatley in Column 9 lines 55-60, and as suggested as contemplated by Maurel Column 2 lines 15-20 and Column 4 lines12-17).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841